DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed March 8, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 9, 17, and 20 are amended.
Claims 8 and 13 are cancelled.
Claim 21 is new
Claims 1-7, 9-12, and 14-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 9 the limitations of the “when” clause is already included in parent claim 1, and does not add any features that would further limit the method of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-12, and 14-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-7, 9-12, and 14-21 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-7, 9-12, and 14-21 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1, 17, and 20 recite determining an interest level of the user for the media item, wherein the interest level is determined based at least on a duration of time for which the media item is played on the client computing device; if the interest level of the user is greater than a threshold interest level, presenting a sponsored-content indicator indicating that a sponsored content item will be presented and presenting the sponsored content item to be presented; and the sponsored-content indicator is prevented from being presented until after the media item is played for at least a certain amount of time. Claims 2-4, 18, and 19 recite operations performed on a (social) graph construct to further determine a level of interest. Claims 5-7, 9-12, and 16 further recite how to determine a level of interest of a user, how to act on that level of interest, and determining where to place the advertising in the content. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are advertising, marketing or sales activities or behaviors. 
Thus, the concepts set forth in claims 1-7, 9-12, and 14-21 recite abstract ideas. 


The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 1, 17, and 20 recite a client computing device of a user, displaying a sponsored content indicator on the client computing device, and displaying the sponsored content item on the client computing device and displaying a countdown timer UI element. These claims also recite preventing display of an indicator, but to the extent that this limitation includes doing nothing (in the event that the indicator would not have been displayed), this does not correspond to any action or additional element. Claim 1 also recites in its non-limiting preamble one or more computing systems. Claim 9 recites displaying the sponsored content item to the client computing device. Similar to claims 1, 17, and 20, claim 9 also recites preventing display of a content item, but to the extent that this limitation includes doing nothing (in the event that the content item would not have been displayed), this does not correspond to any action or additional element. Claims 13-15 recites the types of information that is displayed on the user interface elements. Claim 17 also recites a non-transitory storage media embodying software. Claim 20 also recites one or more processors and a non-transitory memory comprising executable instructions. Claim 21 further recites the graphical characteristics of countdown timer UI element.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
computing devices, computing systems, processors, and memories/storage media—are recited at a high level of generality (see, e.g., applicant’s Specification at ¶¶ [0143]-[0153]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to send and present/display an ad, video, or other user interface elements (including a countdown timer and any accompanying graphics) on a user device is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing systems and computerized environment for displaying video in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-7, 9-12, and 14-21 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-7, 9-12, and 14-21 are directed to abstract ideas.

Step 2B
Claims 1-7, 9-12, and 14-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to send and present/display an ad, video, or other user interface elements (including a countdown timer) on a user device is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, Moonka et al. (U.S. Pub. No. 2011/0289531 A1) discloses at ¶ [0009] that “conventional advertisement viewing experience for video is largely pre-programmed without providing advertisers with any assurances that the users who view their videos are part of the audience targeted for the advertisement” and at ¶ [0051] that “an advertisement slot is akin to the well-known commercial break within or between television programs,” thereby demonstrating that intra-video advertising is well-understood, routine, and conventional computer functions. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-7, 9-12, and 14-21, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-12, 14-17, 20, and 21 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Moonka et al. (U.S. Pub. No. 2011/0289531 A1) (hereinafter “Moonka”) in view of Minor (U.S. Pub. No. 2009/0064219 A1) and further in view of Brown et al. (U.S. Pub. No. 2014/0244407 A1) (hereinafter “Brown”).

Claims 1, 17, and 20: Moonka, as shown, discloses the following limitations:
A method comprising, by one or more computing systems (see at least ¶¶ [0030] and [0083]-[0095]): 
displaying a media item on a client computing device of a user (see at least ¶ [0034]: client 102 may be any device capable of receiving content, including but not limited to: personal computers, mobile phones, wireless devices, game consoles, tablets, media centers, consumer electronics, personal digital assistants, television systems, media players/recorders, music players, etc. The content that can be received by the client 102 may include documents such as web pages and video content. The video content may be played in a video player module or application; see also at least ¶ [0041]: FIGS. 3A and 3B are diagrams of the video player region 300 during playback of video content; see also at least ¶ [0046]: the video is played in a video player user interface in a web page, such as that described with relation to FIGS. 2, 3A, and 3B); 
determining an interest level of the user for the media item, wherein the interest level is determined based at least on a duration of time for which the media item is played on the client computing device (see at least ¶ [0044]: 
In FIG. 3A, the playhead 320 indicates a position on the scrubber bar 312 not corresponding to an advertisement slot 314; the frame displayed in the video content display area 302 at the moment is a frame from the video and not from a placed video advertisement. In FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314; the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement. While a video advertisement is displayed, an advertisement information portion 304 may be displayed. The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor). The advertisement 

The duration of time is indicated in the scrubber bar and indicates the interest level—i.e., the user was interested enough to watch that much video; see also at least ¶¶ [0046]-[0047]; see also at least ¶ [0077]: The interaction data includes whether a video advertisement was skipped by the user and how much of the advertisement was played before the user skipped it, i.e. the viewing or playback duration; see also at least ¶¶ [0075]-[0076] and [0078]-[0079]); and 
when the interest level of the user is determined to be greater than a threshold interest level (see at least ¶ [0047]: during the playback of the video, an impending advertisement slot in the video is detected (406). One or more video advertisements are requested (408). The video advertisements are requested for placement in the detected advertisement slot and for display to the user when playback of the video reaches the advertisement slot. The threshold is met when the user watches enough video to get to the advertisement slot; see also at lest ¶¶ [0044]): 
displaying, on the client computing device, a sponsored-content indicator indicating that a sponsored content item will be presented (see at least ¶ [0044]: while a video advertisement is displayed, an advertisement information portion 304 may be displayed. The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor). The advertisement information portion 304 may also include a skip advertisement link or control 316; see also at least ¶¶ [0033] and [0036]); and 
displaying the sponsored content item on the client computing device (see at least ¶ [0044]: in FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds .

Moonka does not explicitly disclose, but Minor, as shown, teaches the following limitations:
wherein the sponsored-content indicator is prevented from being displayed on the client computing device until after the media item is played for at least a certain amount of time (see at least ¶ [025]: a link to the video advertising content may be included as an integral part of a sequence of video images based on objects displayed in the video images. For example, in a James Bond movie, Bond's car may be indicated as a link to a commercial for Aston Martin, while Bond's vodka martini may be indicated as a link to an advertisement for Absolut vodka. A viewer may be alerted to the presence of such objects in a discreet but noticeable manner, for example, by a visible on-screen icon, a short audible tone or sequence of tones, and/or a tactile vibration of a handheld device, such as a remote control and/or a mobile terminal; see also at least ¶ [0029]: the advertising module 122 may be configured to provide an audible, visible, and/or tactile notification of an on-screen presence of the object 157 associated with the available video advertising content. More particularly, responsive to identification of the object 157 in the video image sequence 153—i.e., after the media item is played for at least a certain amount of time to get to the frame with the object—the advertising module 122 may be configured to display a graphical icon 125a on the display 110 indicating that the object 157 is associated with available video advertising content. For example, the object 157 may be a particular brand of beverage being consumed by an on-screen character 152, and the graphical icon 125a representing the brand of beverage may be provided in a corner of the display 110 so as not to significantly distract the viewer of the video image sequence 153. Additionally or alternatively, the advertising module 122 may be configured to provide an audible notification of the on-screen presence of the object 157 via the speaker 138, and/or a tactile notification via the vibration module 195. Thus, the presence of the object 157 associated with the available video advertising content in the displayed video image sequence 153 may be highlighted to a viewer in a .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques inserting advertisement indicators taught by Minor with the systems for targeted video advertising disclosed by Moonka, because Minor teaches at ¶ [0060] that these techniques “allow presentation of video advertising content to a viewer in a less obtrusive manner by alerting the viewer of available video advertising content in a discreet manner” such that “from the perspective of the viewer, the video advertising content is presented in a manner such that viewing of the movie, television program, and/or sporting events is not interrupted.” See M.P.E.P. § 2143(I)(G).

Moonka does not explicitly disclose, Minor does not explicitly teach, but Brown et al. (U.S. Pub. No. 2014/0244407 A1) (hereinafter “Brown”), as shown, teaches the following limitations:
wherein the sponsored-content indicator comprises a countdown timer graphical user interface element that graphically indicates an amount of time remaining before the sponsored content item is presented (see at least ¶ [0201]: the interaction prompt can be used to provide the user with a warning or notice of engagement; see also at least ¶ [0205]: intermission state, or countdown state, is essentially a time lapse period before the video begins to play that provides a visual indication of time passing before something else happens. The intermission state can be presented to the user in various ways. In FIG. 22, the time lapse is shown by the play button 2108 changing in some manner. For example, the play button could change into a series of numbers that decrease in value over time (i.e., countdown), or include those .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques inserting advertisement indicators taught by Brown with the systems for targeted video advertising disclosed by Moonka (as modified by Miner), because Brown teaches at ¶ [0150] that advantages of these techniques include that “the user does not lose control over the webpage while the interstitial video is playing,” “The partial-page takeover also gives users a high degree of control over the content displayed within the fixed position advertisement, including the ability to close the video interstitial advertisement at any point in time,” and “provide benefits to both users and the website owners.” See M.P.E.P. § 2143(I)(G).

Claim 5: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the interest level of the user is further based on demographical information of the user (see at least ¶ [0065]: a video advertisement may be targeted based on other criteria in addition to or instead of categories or related videos, such as geographic region, demographics, the website in which the video is embedded, or the identity of the user accessing the video).

Claim 6: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the interest level of the user is further based on historical usage patterns of the user with respect to previous presentations of sponsored content items within media items (see at least ¶ [0077]: the interaction data includes whether a video advertisement was skipped by the user and how much of the .

Claim 7: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the interest level of the user is further based on one or more topics associated with the media item (see at least ¶ [0069]: videos may be mapped into categories or channels for targeting purposes in any of a number of ways; see also at least ¶¶ [0070]: a video may be mapped to one or more categories based on its content. In some implementations, the video may be mapped to a category based on speech in the video; see also at least ¶¶ [0065] and [0075]-[0079]).

Claim 9: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
when the interest level is determined to be greater than the threshold interest level, displaying the sponsored content item on the client computing device (see at least ¶ [0044]: in FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314; the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement; see also at least ¶¶ [0033], [0036] and [0049]). 

Claim 10: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the sponsored content item is presented at one of a plurality of potential sponsor points in the media item (see at least ¶ [0051]: a video may have one or more advertisement slots. An advertisement slot is a span of time in a video that is reserved for presenting video advertisements; see also at least ¶ [0078]: one or more second video advertisements are provided to the user based at least on .

Claim 11: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the potential sponsor points in the media item are pre-determined (see at least ¶ [0052]: one or more advertisement slots are added to a video by the creator of the video. That is, the creator of the video indicates the positions and lengths of the advertisement slots as part of the process of creating the video or as a subsequent modification to the video; see also at least ¶ [0053]).

Claim 12: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the potential sponsor points are dynamically determined based on the time-point at which the threshold interest level is reached (see at least ¶ [0050]: it should be appreciated that it may be possible that no advertisement is transmitted for an advertisement slot. For example, the ad aggregator may determine that no advertiser provided an advertisement for placement with the video. When playback of the video reaches the advertisement slot, the advertisement slot may be bypassed, and playback continues from the next portion of the video. When bypassed, a potential sponsor point is dynamically determined not to be present. Conversely, when a sponsor point is served content, it is dynamically determined to exist at that time-point).

Claim 14: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
sending a returning-content indicator while the sponsored content item is playing, the returning-content indicator indicating an amount of time remaining before the media item is resumed (see at least ; and
resuming playback of the media item after the amount of time lapses (see at least ¶¶ [0042]-[0044] and FIGS. 3A-3B. The non-advertising portion of the video resumes after the advertisement is displayed).

Claim 15: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
wherein the amount of time is based on the duration of the sponsored content item (see at least ¶ [0044]: the scrubber bar indicates the amount of time remaining in the advertisement; see also at least ¶¶ [0042]-[0043]).

Claim 16: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, discloses the following limitations:
suppressing the sending of the sponsored content item if a threshold number of sponsored content items have been presented to the user within a specified period of time (see at least ¶ [0078]: one or more second video advertisements are provided to the user based at least on the interaction data (806). The second video advertisements that are presented, which may include none, some, or all of the first video advertisements, may be chosen based at least in part on the interaction data. Advertisements that are not chosen to be displayed are suppressed).

Claim 21: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above. Further, Moonka, as shown, teaches the following limitations:
the sponsored content indicator is overlaid on top of a portion of the media item (see at least ¶ [0044]: while a video advertisement is displayed, an advertisement information portion 304 may be displayed. The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor). The advertisement information portion 304 may also include a skip advertisement link or control 316; see also at least ¶¶ [0033] and [0036]).
Moonka does not explicitly disclose, Minor does not explicitly teach, but Brown, as shown, teaches the following limitations:
the countdown timer is a clock-like timer (see at least ¶ [0201]: the interaction prompt can be used to provide the user with a warning or notice of engagement; see also at least ¶ [0205]: intermission state, or countdown state, is essentially a time lapse period before the video begins to play that provides a visual indication of time passing before something else happens. The intermission state can be presented to the user in various ways. In FIG. 22, the time lapse is shown by the play button 2108 changing in some manner. For example, the play button could change into a series of numbers that decrease in value over time (i.e., countdown)—i.e., a clock-like digital countdown timer—or include those countdown numbers inside the play button 2108 itself. In an embodiment, a color wash moving from left to right through the play button 2108 is used, with the shaded area 2112 showing the time lapse progress. In the intermission state, a message 2110 can also be displayed associated with the video or simply informing the user that video is about to play; see also at least ¶¶ [0068], [0098], [0112], [0129], [0159], and [0202]-[0204]);
the sponsored-content indicator further comprises a textual description indicating to the user that presentation of the sponsored content item is imminent (see at least ¶ [0201]: the interaction prompt can be used to provide the user with a warning or notice of engagement; see also at least ¶ [0205]: intermission state, or countdown state, is essentially a time lapse period before the video begins to play that provides a visual indication of time passing before something else happens. The intermission state can be presented to the user in various ways. In FIG. 22, the time lapse is shown by the play button 2108 changing in some manner. For example, the play button could change into a series of numbers that decrease in value over time (i.e., countdown) or include those countdown numbers inside the play button 2108 itself. In an embodiment, a color wash moving from left to right through the play button 2108 is used, with the shaded area 2112 showing the time lapse progress. In the intermission state, a message 2110 can also be displayed associated with the video or simply informing the user that video is about to play; see also at least ¶¶ [0068], [0098], [0112], [0129], [0159], and [0202]-[0204]); and
The rationales to modify/combine the teachings of Moonka to include the teachings of Minor and Brown are presented above regarding claims 1, 17, and 20 and incorporated herein.


Claims 2-4, 18, and 19 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Moonka et al. (U.S. Pub. No. 2011/0289531 A1) (hereinafter “Moonka”) in view of Minor (U.S. Pub. No. 2009/0064219 A1) and Brown et al. (U.S. Pub. No. 2014/0244407 A1) (hereinafter “Brown”) and further in view of Narayanan et al. (U.S. Pub. No. 2014/0297740 A1) (hereinafter “Narayanan”).

Claims 2 and 18: The combination of Moonka, Minor, and Brown teaches the limitations as shown in the rejections above.
Moonka does not explicitly disclose, Minor and Brown do not explicitly teach, but Narayanan, as shown, teaches the following limitations:
wherein the interest level of the user is further determined based on social-graph information (see at least ¶ [0023]: social-networking system 160 may determine the social-graph affinity (which may be referred to in Narayanan as “affinity”) of various social-graph entities for each other. Affinity may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof; see also at least ¶ [0029]), 
the social-graph information being determined by: 
accessing a social graph of an online social network, the social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between the two nodes (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200; see also at least ¶ [0014]: social graph 200 may include multiple nodes--which may include multiple user nodes 202 or multiple concept nodes 204--and multiple edges 206 connecting the nodes; see also at least ¶ [0022]: the degree of separation between any two nodes is defined as the minimum number of hops (or edges) required to traverse the social graph from one node to the other. A degree of separation between two nodes can be considered a measure of relatedness between the users or the concepts represented by the two nodes in the social graph; see also at least ¶ [0029]), 
the nodes comprising: 
a first node corresponding to the first user (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200); and 
a plurality of second nodes that each correspond to a second user or a concept (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200; see also at least ¶ [0019]: references to users or concepts being connected may, where appropriate, refer to the .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for scoring user characteristics using a social graph taught by Narayanan with the systems for targeted video advertising disclosed by Moonka (as modified by Minor and Brown), because Narayanan teaches at ¶ [0029] that its techniques for social graph analysis are “used to predict whether a user will perform a particular action based on the user’s interest in the action” and “used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects.” See M.P.E.P. § 2143(I)(G).

Claim 3: The combination of Moonka, Minor, Brown, and Narayanan teaches the limitations as shown in the rejections above.
Moonka does not explicitly disclose, Minor and Brown do not explicitly teach, but Narayanan, as shown, teaches the following limitations:
wherein the social-graph information comprises information about a number of degrees of separation between the first node and a second node associated with the media item (see at least ¶ [0022]: the degree of separation between any two nodes is defined as the minimum number of hops (or edges) required to traverse the social graph from one node to the other. A degree of separation between two nodes can be considered a measure of relatedness between the users or the concepts represented by the two nodes in the social graph).
The rationales to modify/combine the teachings of Moonka to include the teachings of Narayanan are presented above regarding claims 2 and 18 and incorporated herein.

Claims 4 and 19: The combination of Moonka, Minor, Brown, and Narayanan teaches the limitations as shown in the rejections above.

determining an affinity level of the user for the sponsored content item, wherein the affinity level of the user is determined based on a number of degrees of separation between the first node and a second node associated with the sponsored content item (see at least ¶ [0021]: social-networking system 160 may create an edge 206 between a user node 202 and a concept node 204 in social graph 200; see also at least ¶ [0014]: social graph 200 may include multiple nodes--which may include multiple user nodes 202 or multiple concept nodes 204--and multiple edges 206 connecting the nodes; see also at least ¶ [0022]: the degree of separation between any two nodes is defined as the minimum number of hops (or edges) required to traverse the social graph from one node to the other. A degree of separation between two nodes can be considered a measure of relatedness between the users or the concepts represented by the two nodes in the social graph; see also at least ¶ [0024]: social-networking system 160 may measure or quantify social-graph affinity using an affinity coefficient (which may be referred to herein as "coefficient"). The coefficient may represent or quantify the strength of a relationship between particular objects associated with the online social network. The coefficient may also represent a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action; see also at least ¶ [0027] the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 200. As an example and not by way of limitation, social-graph entities that are closer in the social graph 200 (i.e., fewer degrees of separation) may have a higher coefficient than entities that are further apart in the social graph 200); and 
adjusting the interest level of the user based on the affinity level of the user (see at least ¶¶ [0024], [0027], and [0029] and the analysis above).
The rationales to modify/combine the teachings of Moonka to include the teachings of Narayanan are presented above regarding claims 2 and 18 and incorporated herein.

Response to Arguments
Applicant’s arguments filed March 8, 2021 have been fully considered. The arguments regarding the rejections under §§ 102 and 103 are moot in view of the new grounds of rejection. The remaining arguments are not persuasive; claim 9 remains rejected under § 112(d) and all of the pending claims remain rejected under § 101 for the reasons presented in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622